Spofford, J.
When the Judge endorses his flat upon a petition for an order of seizure and sale to which an authentic act importing a confession of judgment by the defendant, is attached as a part thereof, it is sufficient for him to say, “ let an order of seizure, &c., issue as within prayed for.”
No further or better reasons could be adduced for issuing the order, than the annexed documents upon their face exhibit, and it is unnecessary for the Judge to repeat their contents in his order.
Although orders of seizure and sale may be appealed from, they are not “judgments” in the sense of the Constitution, for which reasons must be specially adduced in the order itself.
In Harrod v. Voorhies, 16 La. 256, it was said that “ such a decree is not a judgment in the true and legal sense of the term, and possesses none of its features. It issues without citation to the absent party; it decides on no issue made up between the parties, nor does it adjudicate to the party pbtaining it, any right in addition to those secured by his notarial contract.”
Judgment affirmed.